Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
: 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.  

Allowable Subject Matter
Claims 1-6, 8, 10-13, 15-16, 18-19 & 21-22 are allowed. 					The following is an examiner's statement of reasons for allowance: 
 	Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a fan-in package structure, comprising: a semiconductor substrate having a plurality of conductive pads; passivation layer disposed on the semiconductor substrate, and having openings that partially expose the plurality of conductive pad; a first layer of first connection structures and a first layer of second connection structures disposed on the semiconductor substrate and within the openings of the passivation layer, and physically connected with the plurality of conductive pads; a first dielectric layer surrounding the first layer of first connection structures and the first layer of second connection structures, wherein the first layer of first connection structures is physically and electrically separated from the first layer of second connection structures by the first 
The most relevant prior art references are due to 						i) 	Chakravorty (Patent No.: US 6,181,569 B1), 						ii) 	Lin et al. (Pub. No. : US 2013/0187269 A1), 						iii) 	Shen (Pub. No. : US 2005/0133933 A1), 						iv) 	Lin (Pub. No. : US 2016/0118333 A1), and							v)	 Chih et al. (Pub. No. : US 2014/0168014 A1).		
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-6: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 8: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a chip-scale semiconductor package, comprising: a semiconductor die structure, the semiconductor die structure comprises: a semiconductor substrate comprising conductive pads; a redistribution layer consisting of dielectric layers and redistribution lines embedded in the dielectric layers, wherein the redistribution layer is disposed on the semiconductor substrate and electrically connected to the conductive pads, wherein sidewalls of the redistribution layer and sidewalls of the semiconductor substrate are substantially aligned vertically, and the sidewalls of the redistribution layer and the sidewalls of the semiconductor substrate are exposed from the semiconductor die structure; a capacitor disposed on the redistribution layer and electrically connected to the conductive pads, wherein the redistribution lines of the redistribution layer provides a direct electrical connection route connecting bumps of the capacitor to at least one of the conductive pads that is partially overlapped with the capacitor; an inductor disposed aside the capacitor on the redistribution layer and electrically connected to the conductive pads, wherein the redistribution lines of the redistribution layer electrically connects the inductor to another one of the conductive pads; a plurality of solder balls disposed on the redistribution layer and surrounding the capacitor and the inductor, wherein a height of the capacitor is smaller than a height of the plurality of solder balls; and an underfill structure filling a gap between the capacitor and the redistribution layer, wherein the underfill structure partially covers sidewalls of the capacitor; a molding layer disposed on the 
The most relevant prior art references are due to 						i) 	Chakravorty (Patent No.: US 6,181,569 B1), 						ii) 	Lin et al. (Pub. No. : US 2013/0187269 A1), 						iii) 	Shen (Pub. No. : US 2005/0133933 A1), 						iv) 	Lin (Pub. No. : US 2016/0118333 A1), and							v)	 Chih et al. (Pub. No. : US 2014/0168014 A1).		
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 8 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 8 is deemed patentable over the prior arts.

Regarding Claims 10-13 & 21-22: these claims are allowed because of their dependency status from claim 8.

Regarding Claim 15: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a chip-scale semiconductor package, comprising: a semiconductor die structure, the semiconductor die structure comprises: a semiconductor substrate comprising conductive pads; a redistribution layer consisting of dielectric layers and redistribution lines embedded in the dielectric layers, wherein the redistribution layer is disposed on the semiconductor substrate and electrically connected to the conductive pads, wherein sidewalls of the redistribution layer and sidewalls of the semiconductor substrate are substantially aligned vertically, and the sidewalls of the redistribution layer and the sidewalls of the semiconductor substrate are exposed from the semiconductor die structure; a capacitor disposed on the redistribution layer and electrically connected to the conductive pads, wherein the redistribution lines of the redistribution layer provides a direct electrical connection route connecting bumps of the capacitor to at least one of the conductive pads that is partially overlapped with the capacitor; an inductor disposed aside the capacitor on the redistribution layer and electrically connected to the conductive pads, wherein the redistribution lines of the redistribution layer electrically connects the inductor to another one of the conductive pads; a plurality of solder balls disposed on the redistribution layer and surrounding the capacitor and the inductor, wherein a height of the capacitor is smaller than a height of the plurality of solder balls; and an underfill structure filling a gap between the capacitor and the redistribution layer, wherein the underfill structure partially covers sidewalls of the capacitor; a molding layer disposed on the redistribution layer fully encapsulating the underfill structure and partially encapsulating the 
The most relevant prior art references are due to 						i) 	Chakravorty (Patent No.: US 6,181,569 B1), 						ii) 	Lin et al. (Pub. No. : US 2013/0187269 A1), 						iii) 	Shen (Pub. No. : US 2005/0133933 A1), 						iv) 	Lin (Pub. No. : US 2016/0118333 A1), and							v)	 Chih et al. (Pub. No. : US 2014/0168014 A1).		
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 15 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 15 is deemed patentable over the prior arts.

Regarding Claims 16 & 18-19: these claims are allowed because of their dependency status from claim 15.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/18/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812